Title: To James Madison from George Washington, 30 November 1785
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Novr. 30th. 1785.
Receive my thanks for your obliging communications of the 11th. I hear with much pleasure that the assembly are engaged, seriously, in the consideration of the Revised Laws. A short & simple code, in my opinion, tho’ I have the sentiments of some of the Gentlemen of the long Robe against me, would be productive of happy consequences, and redound to the honor of this or any Country which shall adopt such.
I hope the resolutions which were published for the consideration of the House, respecting the reference to Congress for the regulation of a Commercial system will have passed. The proposition in my opinion is so self evident that I confess I am at a loss to discover wherein lyes the weight of the objection to the measure. We are either a United people, or we are not. If the former, let us, in all matters of general concern act as a nation, which have national objects to promote, and a national character to support. If we are not, let us no longer act a farce by pretending to it. For whilst we are playing a dble game, or playing a game between the two we never shall be consistent or respectable—but may be the dupes of some powers and, most assuredly, the contempt of all. In any case it behoves us to provide good Militia Laws, and look well to the execution of them—but, if we mean by our conduct that the States shall act independently of each other it becomes indispensably necessary—for therein will consist our strength and respectab[il]ity in the Union.
It is much to be wished that public faith may be held inviolate. Painful is it even in thought that attempts should be made to weaken the bands of it. It is a dangerous experiment—once slacken the reins and the power is lost—and it is questionable with me whether the advocates of the measure foresee all the consequences of it. It is an old adage that honesty is the best policy—this applies to public as well as private life—to States as well as individuals. I hope the Port and Assize Bills no longer sleep but are awakened to a happy establishment. The first with some alterations, would in my judgment be productive of great good to this Country—without it, the Trade thereof I conceive will ever labor & languish. With respect to the Second if it institutes a speedier Administration of Justice it is equally desirable.
It gives me great pleasure to hear that our assembly were in a way of adopting a mode for establishing the Cut betwn. Elizabeth River & Pasquotank which was likely to meet the approbation of the State of No. Carolina. It appears to me that no Country in the Universe is better calculated to derive benefits from inland Navigation than this is—and certain I am, that the conveniences to the Citizens individually, and the sources of wealth to the Country generally, which will be opened thereby will be found to exceed the most sanguine imagination. The Mind can scarcely take in at one view all the benefits which will result therefrom. The saving in draught Cattle, preservation of Roads &ca. &ca. will be felt most interestingly. This business only wants a beginning. Rappahanock, Shannondoah, Roanoke, and the branches of York River will soon perceive the advantages which water transportation (in ways hardly thought of at first) have over that of Land and will extend Navigation to almost every Mans door.
From the complexion of the debates in the Pensylvania it should seem as if that Legislature intended their assent to the proposition from the States of Virginia & Maryland (respecting a Road to the Yohiogany[)] should be conditional of permission given to open a Communication between the Chesapeak & Delaware by way of the Rivers Elk & Christeen—which I am sure will never be obtained if the Baltimore interest can give it effectual opposition.
The Directors of the Potomack Company have sent to the Delegates of this County to be laid before the Assembly a Petition (which sets forth the Reasons) for relief in the depth of the Canals which it may be found necessary to open at the great & little Falls of the River. As public œconomy and private interest equally prompt the measure and no possible disadvantage that we can see will attend granting the prayer of it, we flatter ourselves no opposition will be given to it.
To save trouble to expedite the business, and to secure uniformity without delay, or an intercourse between the Assemblies on so trivial a matter we have taken the liberty of sending the draught of a Bill to Members of both Assemblies, which if approved will be found exactly similar. With the highest esteem and regard, I am Dr. Sir yr. Obed. & Affecte Hbl Ser
Go: Washington
